
	
		I
		112th CONGRESS
		2d Session
		H. R. 4384
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Van Hollen (for
			 himself and Mr. Braley of Iowa)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To permit manufacturers of generic drugs to provide
		  additional warnings with respect to such drugs in the same manner that the Food
		  and Drug Administration allows brand names to do so.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Safety and Drug Labeling
			 Improvement Act.
		2.Permitting labeling
			 changes for genericsSection
			 505(j) of the Federal Food, Drug, and Cosmetics Act (21 U.S.C. 355(j)) is
			 amended by adding at the end the following:
			
				(11)(A)Notwithstanding any other provision of this
				Act, the holder of an approved application under this subsection may change the
				labeling of a drug so approved in the same manner authorized by regulation for
				the holder of an approved new drug application under subsection (b).
					(B)In
				the event of a labeling change made under subparagraph (A), the Secretary may
				order conforming changes to the labeling of the equivalent listed drug and each
				drug approved under this subsection that corresponds to such listed
				drug.
					.
		
